


Exhibit 10.1
[biiblogo.jpg]


May 7, 2013


Alfred Sandrock


Dear Al:


In my letter to you dated April 16, 2013, I invited you to become a member of
the G8, effective May 15, at which time you would become an Executive Officer of
Biogen Idec.


Upon consideration I would like to change the effective date of your membership.
Accordingly, I invite you to become a member of the G8, effective June 3, 2013,
on which date you will become an Executive Officer of the Company and thereby
subject to all disclosure requirements related to Executive Officer status.


To confirm your acknowledgement of this new effective date, please sign and
return this letter and keep a copy for your records.


Sincerely,


/s/ George Scangos




Acknowledged and agreed:


/s/ Alfred Sandrock
5/10/2013
Alfred Sandrock
Signature Date



CC: K. DiPietro
D. Rhoades






--------------------------------------------------------------------------------




[biiblogo.jpg]


April 16, 2013


Alfred Sandrock


Dear Al:


I am delighted that you have decided to remain with Biogen Idec, and am pleased
to extend to you the promotion offer detailed on the attached term sheet. Your
promotion will be effective on the first payroll date following your acceptance
of this offer.


Upon your acceptance of this offer I would also like to invite you to become a
member of the G8, effective May 15, at which time you will become an Executive
Officer of the company. You will be subject to all disclosure requirements
related to Executive Officer status.


Al, once again, we are all very excited by your decision, and look forward to a
great future together.


To confirm your acceptance of this offer, please sign and return this letter and
keep a copy for your records.


Sincerely,


/s/ George Scangos


George Scangos,
Chief Executive Officer




ACCEPTED:


/s/ Alfred Sandrock
4/16/2013
Alfred Sandrock
Signature Date



CC: K. DiPietro
D. Rhodes






--------------------------------------------------------------------------------




[biiblogo.jpg]


Promotion & Retention Offer
 
 
 
 
 
 
 
 
 
Incumbent:
 
Sandrock, Al
 
 
 
 
 
 
New Level
 
23
 
 
 
 
 
 
New Bonus Target
 
50% of salary
 
 
 
 
 
 
New Position
 
Group SVP, CMO
 
 
 
 
 
 
Reports to
 
D. Williams, EVP R&D
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Biogen Idec Annual Compensation
 
 
 
 
 
 
Current
Compensation
 
New
Compensation
 
% Difference
(New vs. Current)
 
Comments
Salary
 
$525,000
 
$550,000
 
5%
 
 
 
 
 
 
 
 
 
 
 
Target Bonus
 
 
 
 
 
 
 
 
($)
 
$210,000
 
$500,000
 
138%
 
Min bonus guarantee each year
(%)
 
40%
 
(guaranteed)
 
 
 
 
 
 
 
 
 
 
 
 
 
Target Cash
 
$735,000
 
$1,050,000
 
43%
 
 
 
 
 
 
 
 
 
 
 
LTI Grant Value
 
$776,250
 
$1,500,000
 
93%
 
Annual LTI guarantee each year
 
 
 
 
(guaranteed)
 
 
 
 
 
 
 
 
 
 
 
 
 
Total Compensation
 
$1,511,250
 
$2,550,000
 
69%
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
BIIB Summary of Retention Elements
 
 
 
 
 
 
Promotion to L23
 
New title of Group SVP, CMO
 
 
50% bonus target with $500k guaranteed annual bonus minimum starting with the
2013 performance year
Cash Retention Bonus
 
$250k with no payback clause to be paid as soon as administratively feasible
upon acceptance
Annual LTI*
 
$1.5m Guaranteed annual grant value, beginning with 2014 grant; Awards based on
LTI plan design and
 
 
vehicles in place at the time of grant
Special 1x LTI Grant*
 
$5m LTI grant value with 4 year graded vest starting 2016; To be granted at the
same time as the 2014 LTI
 
 
annual award; LTI grant value to be based on 50% MSUs and 50% RSUs
*Note: Guaranteed annual and special 1x LTI grants not subject to retirement
provision in the 2008 Omnibus Plan
 
 
 
 
 
 
 
 
 









